The crime of "engaging in bookmaking," as set forth in the statute and charged in the information before us, means engaging in public gambling as a business, according to a particular method. The method is to publicly quote and lay odds to all comers on the result of an uncertain event, such as a horse race about to take place, on the basis of a plan so furtively arranged as to enable one party to win as a rule, and to cause the other parties to lose as a rule. This is the substance of the crime, which may or may not be accompanied with the making of a record of the transaction. The record, if made, is merely evidence of the odds quoted and the bets laid, so as to aid the memory. It is but an incident, such as maintaining a tent or booth, or making use of some other convenient agency to accomplish the result intended. While the crime can be committed with greater profit and more frequently by the use of a book, this does not make a written memorandum a part of the crime of bookmaking any more than it is a part of the crime of poolselling. Private betting and bookmaking are widely separated both in nature and effect, and the evil, if any, resulting from the one is trifling, while the evil resulting from the other is serious. As is well said in the prevailing opinion: *Page 269 
"The vice of bookmaking consists chiefly in the soliciting and in the inducing the public to take chances in the carefully figured and planned scheme of the bookmaker * * *."
The Constitution forbids bookmaking, without defining it, except by the association of words as a form of gambling, and the statute forbids engaging in bookmaking also without defining it, but making it a distinct and independent offense. A disjunctive conjunction separates the first clause of section 351 of the Penal Code from those that follow and its function is to unite all the clauses grammatically, but to separate them in meaning and application. The effect, so far as the offense of "engaging in bookmaking" is concerned, is the same as if there was nothing in the section except the first clause and the closing words, which pronounce the offender guilty of a misdemeanor and provide the punishment to be inflicted.
In view of the explicit command of the Constitution and the history of legislation upon the subject, as well as the origin of the word "bookmaking" and its meaning in the country from which we borrowed it, I think the statute prohibits engaging in bookmaking with or without the aid of any writing, because writing is not of the substance and need not be resorted to, and, hence, if resorted to, is a mere incident. Engaging in the business of public gambling by quoting and laying insidious odds to a multitude of people was the evil aimed at, not the making of a record of the business which is comparatively innocent. I vote to reverse because, me judice, the information sets forth a criminal offense.
WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur with HAIGHT, J., and CULLEN, Ch. J.; VANN, J., reads dissenting opinion; EDWARD T. BARTLETT, J., not sitting.
Order affirmed. *Page 270